Citation Nr: 1610672	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection of sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard on active duty for training from September 1976 to December 1976 and on active duty from February 1978 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Board videoconference hearing, and a transcript of this hearing is of record.  

This appeal was previously before the Board, most recently in December 2014, at which time it was remanded to obtain a VA examination.  As discussed below, the remand was not substantially complied with and therefore must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).     

The Board notes that that the issue of service connection for substance abuse, to include as secondary to posttraumatic stress disorder (PTSD), was on appeal in December 2014.  However, this issue was granted on remand in a May 2015 rating decision and therefore is no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim must be remanded as the December 2014 Board remand was not substantially complied with.  Stegall, supra.  The claim was remanded to obtain a medical opinion to determine whether the Veteran's diagnosed sleep apnea was a symptom of his PTSD; was incurred or aggravated by his service; or whether the Veteran's sleep apnea was caused or aggravated by his service connected PTSD.  

The Veteran was afforded a VA examination for sleep apnea in April 2015.  The examiner noted a diagnosis of sleep apnea in 2009.  The examiner concluded that the Veteran's sleep apnea was less likely than not incurred or caused by an in-service event because the Veteran's service treatment records (STRs) did not show any evidence of sleep apnea during service.  The examiner added that the Veteran's sleep apnea was not proximately due to or the result of, the Veteran's PTSD because PTSD is not a validated clinical etiology for sleep apnea.  The examiner also concluded that the Veteran's sleep apnea, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by PTSD because there is no clinical evidence that shows sleep apnea is aggravated by PTSD.

The April 2015 VA opinion is inadequate as it failed to adequately address the questions posed by the December 2014 Board remand and failed to address the medical literature submitted by the Veteran.  Stegall, supra.  The examiner failed to adequately address whether the Veteran's sleep apnea was incurred or aggravated by service.  The VA examiner concluded that the Veteran's sleep apnea was not a result of an in-service event solely on the basis of the Veteran's STRs being negative for a sleep apnea diagnosis or treatment.  The Board notes that it is not sufficient to rely on a lack of evidence in the STRs as the sole reason for providing a negative opinion.  Additionally, the April 2015 VA examiner failed to adequately address if the Veteran's sleep apnea was aggravated by the Veteran's service-connected PTSD.  The Board notes that the April 2015 VA examiner addressed aggravation in terms of the Veteran's sleep apnea preexisting service; however, there is no evidence that the Veteran's sleep apnea preexisted service and the Board did not request that the VA examiner address that possibility.  Last, the April 2015 VA examiner, and the RO failed to address the Veteran's newly submitted evidence.  In May 2015 the Veteran submitted two articles from a medical journal indicating that sleep apnea had been etiologically linked to PTSD in Veterans.  The April 2015 VA examiner did not discuss this medical literature, and therefore his rationale that "PTSD is not a validated clinical etiology for sleep apnea" is not adequate.  

Thus, the claim must be remanded for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who examined the Veteran in April 2015 (or another appropriate examiner if that examiner is unavailable) in connection with his claim for service-connection for sleep apnea, to include as secondary to PTSD and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

The examiner should address the following:  

(a)  Specifically identify whether any sleep impairment is a symptom of service-connected PTSD. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was incurred in or aggravated by service?  The Board notes that it is not sufficient to rely on a lack of evidence in the STRs as the sole reason for providing a negative opinion.  

(c)  If the answer to (b) is no, is it at least as likely as not that the Veteran's currently diagnosed sleep apnea is caused by the Veteran's service connected PTSD?  The examiner must consider all the evidence in the claims file including the medical literature submitted by the Veteran: Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, and Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel.  

(d)  If the answer to (c) is no, is it at least as likely as not that the Veteran's currently diagnosed sleep apnea is aggravated by the Veteran's service-connected PTSD?  The examiner must consider all the evidence in the claims file including the medical literature submitted by the Veteran: Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, and Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If is determined that an opinion cannot be provided without an examination, the examination should be scheduled.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




